Exhibit 10.10

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT, dated as of March 11, 2011 (as amended, modified,
restated or supplemented from time to time, this “Pledge Agreement”) is by and
among the parties identified as “Pledgors” on the signature pages hereto and the
Subsidiaries of The Providence Service Corporation, a Delaware corporation (the
“Borrower”), from time to time party hereto (individually a “Pledgor”, and
collectively the “Pledgors”) and Bank of America, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Secured Parties (defined
below).

W I T N E S S E T H

WHEREAS, a credit facility has been established in favor of the Borrower,
pursuant to the terms of that certain Credit and Guaranty Agreement dated as of
the date hereof (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Borrower, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer;

WHEREAS, this Pledge Agreement is required under the terms of the Credit
Agreement; and

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) As used herein, the following terms shall have the meanings assigned thereto
in the UCC (as defined below): Accession, Financial Asset, Proceeds and
Security.

(c) As used herein, the following terms shall have the meanings set forth below:

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

“Pledged Collateral” has the meaning provided in Section 2 hereof.

“Pledged Shares” has the meaning provided in Section 2 hereof.

“Secured Obligations” means, without duplication, (i) the Obligations (as
defined in the Credit Agreement) and (ii) all reasonable and documented
out-of-pocket costs and expenses incurred in connection with enforcement and
collection of the Secured Obligations described in the foregoing clause (i),
including, without limitation, reasonable and documented attorneys’ fees and
disbursements.

“Secured Parties” means, collectively, the Lenders, the Swap Banks, the Treasury
Management Banks and any other holder of the Secured Obligations, and “Secured
Party” means any one of them.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as such term may be used in connection with the
perfection of the Pledged Collateral and then the applicable jurisdiction with
respect to such affected Pledged Collateral shall apply.

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants,
pledges and assigns to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set-off against, any
and all right, title and interest of such Pledgor in



--------------------------------------------------------------------------------

and to the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Pledged Collateral”):

(a) Pledged Shares. (i) One hundred percent (100%) (or, if less, the full amount
owned by such Pledgor) of the issued and outstanding Equity Interests owned by
such Pledgor of each Domestic Subsidiary set forth on Schedule 2(a) attached
hereto and (ii) sixty-five percent (65%) (or, if less, the full amount owned by
such Pledgor) of the issued and outstanding shares of Equity Interests entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting
Equity”) and one hundred percent (100%) (or, if less, the full amount owned by
such Pledgor) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting
Equity”) owned by such Pledgor of each Foreign Subsidiary directly owned by such
Pledgor set forth on Schedule 2(a) attached hereto, in each case together with
the certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto (collectively, together with the Equity Interests described
in Section 2(b) and 2(c) below, the “Pledged Shares”), including, but not
limited to, the following:

(A) all shares, securities, membership interests and other Equity Interests or
other property representing a dividend or other distribution on or in respect of
any of the Pledged Shares, or representing a distribution or return of capital
upon or in respect of the Pledged Shares, or resulting from a stock split,
revision, reclassification or other exchange therefor, and any other dividends,
distributions, subscriptions, warrants, cash, securities, instruments, rights,
options or other property issued to or received or receivable by the holder of,
or otherwise in respect of, the Pledged Shares; and

(B) without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving entity, all Equity Interests of the
successor entity formed by or resulting from such consolidation or merger, to
the extent that such successor Person is a direct Subsidiary of a Pledgor.

(b) Additional Shares. (i) One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the issued and outstanding Equity Interests
owned by such Pledgor of any Person that hereafter becomes a Domestic Subsidiary
and (ii) sixty-six percent (66%) (or, if less, the full amount owned by such
Pledgor) of the Voting Equity and one hundred percent (100%) (or, if less, the
full amount owned by such Pledgor) of the Non-Voting Equity owned by such
Pledgor of any Person that hereafter becomes a Foreign Subsidiary directly owned
by such Pledgor, including, without limitation, the certificates (or other
agreements or instruments) representing such Equity Interests.

(c) Accessions and Proceeds. All Accessions and all Proceeds of any and all of
the foregoing.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Administrative Agent as collateral security
for the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Equity Interests shall be deemed to be part of the Pledged Collateral
of such Pledgor and shall be subject to the terms of this Pledge Agreement
whether or not Schedule 2(a) is amended to refer to such additional Equity
Interests.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Pledge Agreement shall not constitute a grant of a
security interest in any Excluded Property or in any of the following property
(collectively with the Excluded Property, the “Excluded Assets”): any other
property to the extent that and for so long as such grant of a security interest
(A) is prohibited by any applicable law or requirement of law of a Governmental
Authority, (B) requires a consent not obtained of any Governmental Authority
pursuant to applicable law or (C) is prohibited by, or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except to the extent that such
applicable law or requirement of law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement

 

2



--------------------------------------------------------------------------------

providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law (including without limitation,
Section 9-406, 9-407, 9-408 and 9-409 of the UCC); provided, that any proceeds
or receivable or any money or other amounts due or to become due under any such
contract, license, agreement, instrument or other document or shareholder or
similar agreement shall not be deemed excluded from the grant of security
interest under this Pledge Agreement. In addition, the agreements in Section 4,
the representations and warranties in Section 5 and the covenants in Section 6
with respect to certain assets of the Pledgors hereunder will be deemed to apply
to only those assets which are not Excluded Assets.

3. [Intentionally Omitted].

4. Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

(a) Delivery of Certificates. Each Pledgor shall deliver to the Administrative
Agent (i) simultaneously with or promptly following the execution and delivery
of this Pledge Agreement, all certificates representing the Pledged Shares of
such Pledgor and (ii) promptly upon the receipt thereof by or on behalf of a
Pledgor, all other certificates and instruments constituting Pledged Collateral
of a Pledgor. Prior to delivery to the Administrative Agent, all such
certificates and instruments constituting Pledged Collateral of a Pledgor shall
be held in trust by such Pledgor for the benefit of the Administrative Agent
pursuant hereto. All such certificates and instruments shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a) attached hereto.

(b) [Reserved]1

(c) Financing Statements. To that end, each Pledgor authorizes the
Administrative Agent to prepare and file one or more financing statements
(including continuation statements and amendments thereof), with collateral
descriptions broader, including without limitation “all assets, whether now
owned or hereafter acquired” and/or “all personal property, whether now owned or
hereafter acquired” collateral descriptions, and/or less specific than the
description of the Pledged Collateral contained herein, disclosing the
Administrative Agent’s security interest in any or all of the Pledged Collateral
of such Pledgor without such Pledgor’s signature thereon, and further each
Pledgor also hereby irrevocably makes, constitutes and appoints the
Administrative Agent, its nominee or any other Person whom the Administrative
Agent may designate, as such Pledgor’s attorney-in-fact with full power and for
the limited purpose to sign in the name of such Pledgor any such financing
statements (including renewal or continuation statements), amendments and
supplements, notices or any similar documents that in the Administrative Agent’s
reasonable discretion would be necessary, appropriate or convenient in order to
perfect and maintain perfection of the security interests granted hereunder,
such power, being coupled with an interest, being and remaining irrevocable so
long as the Secured Obligations remain unpaid (other than in respect of
unasserted indemnification and expense reimbursement obligations that survive
the termination of this Pledge Agreement or obligations and liabilities under
any Swap Contract between any Loan Party and any Swap Bank or any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank, in
each case, not yet due and payable) and until the Commitments relating thereto
shall have been terminated.

5. Representations and Warranties. Each Pledgor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that so
long as any of the Secured Obligations remains outstanding (other than in
respect of unasserted indemnification and expense reimbursement obligations that
survive the termination of this Pledge Agreement or obligations and liabilities
under any Swap Contract between any Loan Party and any Swap Bank or any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank, in
each case, not yet due and payable) and until all of the Commitments relating
thereto have been terminated:

(a) Authorization of Pledged Shares. The Pledged Shares are duly authorized and
validly issued, are fully paid and, to the extent applicable, nonassessable and
are not subject to the preemptive rights of any Person.

 

1

See clause (a)(ii)

 

3



--------------------------------------------------------------------------------

(b) Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor other than Permitted Liens.

(c) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction binding on or affecting a Pledgor or any of
its property.

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority or with the issuer of any Pledged
Collateral or any other Person is required either (i) for the pledge made by a
Pledgor or for the granting of the security interest by a Pledgor pursuant to
this Pledge Agreement (except as have been already obtained) or (ii) for the
exercise by the Administrative Agent or the Secured Parties of their rights and
remedies hereunder (except as may be required by the UCC or applicable foreign
laws or laws affecting the offering and sale of securities).

(e) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties, in the rights of each Pledgor in the Pledged Collateral. The taking of
possession by the Administrative Agent of the certificates representing the
Pledged Shares and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in the Pledged Shares consisting of certificated
securities of Domestic Subsidiaries and, when properly perfected by filing a UCC
financing statement or registration, in all other Pledged Collateral to the
extent such security interest can be perfected by filing a financing statement
under the UCC, free and clear of all Liens.

(f) Partnership and Membership Interests. None of the Pledged Shares consisting
of partnership or limited liability company interests (i) is dealt in or traded
on a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the UCC unless
certificates evidencing such Pledged Shares have been delivered to the
Administrative Agent pursuant to Section 4 hereof or a, (iii) is an investment
company security, (iv) is held in a securities account or (v) is a medium for
investment (other than an interest in a partnership or limited liability company
for which certificates evidencing such Pledged Shares have been delivered to the
Administrative Agent pursuant to Section 4 hereof) that by its terms expressly
provides that it is a Security subject to Article 8 of the UCC.

(g) No Other Interests. As of the date hereof, no Pledgor owns any Equity
Interests in any Subsidiary other than as set forth on Schedule 2(a) attached
hereto.

6. Covenants. Each Pledgor hereby covenants, that so long as any of the Secured
Obligations remain outstanding (other than in respect of unasserted
indemnification and expense reimbursement obligations that survive the
termination of this Pledge Agreement or obligations and liabilities under any
Swap Contract between any Loan Party and any Swap Bank or any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank, in
each case, not yet due and payable) and until all of the Commitments relating
thereto have been terminated, such Pledgor shall:

(a) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Shares of such Pledgor to mark its books and records) to reflect the
security interest granted to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Pledge Agreement.

(b) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for Permitted Liens, and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Loan Documents.

(c) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary and
desirable or that the Administrative Agent

 

4



--------------------------------------------------------------------------------

may reasonably request in order to (i) perfect and protect the security interest
created hereby in the Pledged Collateral of such Pledgor (including, without
limitation, any and all action necessary to satisfy the Administrative Agent
that the Administrative Agent has obtained a first priority perfected security
interest in all Pledged Collateral); (ii) enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder in respect of the Pledged
Collateral of such Pledgor; and (iii) otherwise effect the purposes of this
Pledge Agreement, including, without limitation and if requested by the
Administrative Agent in writing, delivering to the Administrative Agent upon its
request after the occurrence of an Event of Default, irrevocable proxies in
respect of the Pledged Collateral of such Pledgor.

(d) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Credit Agreement.

(e) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.

(f) Issuance or Acquisition of Equity Interests. Not, without executing and
delivering, or causing to be executed and delivered pursuant to the terms
hereof, to the Administrative Agent such agreements, documents and instruments
as the Administrative Agent may reasonably request for the purpose of perfecting
its security interest therein, issue or acquire any Equity Interests
constituting Pledged Collateral consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) is a medium for investment
(other than an interest in a partnership or limited liability company for which
certificates evidencing such Equity Interests have been delivered to the
Administrative Agent pursuant to Section 4 hereof) that by its terms expressly
provides that it is a Security subject to Article 8 of the UCC.

7. Advances by Secured Parties. On failure of any Pledgor to perform any of the
covenants and agreements contained herein which constitutes an Event of Default
and while such Event of Default is continuing, the Administrative Agent may, at
its sole option and in its sole discretion, upon notice to the Pledgors, perform
the same and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures that the
Administrative Agent or the Secured Parties may make for the protection of the
security hereof or may be compelled to make by operation of law. All such sums
and amounts so expended shall be repayable by the Pledgors on a joint and
several basis (subject to Section 24 hereof) promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent or the
Secured Parties on behalf of any Pledgor, and no such advance or expenditure
therefor, shall relieve the Pledgors of any Default or Event of Default. The
Secured Parties may make any payment hereby authorized in accordance with any
bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Pledgor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

8. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the Secured Parties shall
have, in addition to the rights and remedies provided herein,

 

5



--------------------------------------------------------------------------------

in the Loan Documents, in any other documents relating to the Secured
Obligations, or by law (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the Uniform
Commercial Code of the jurisdiction applicable to the affected Pledged
Collateral.

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this
Section 8 and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, any Secured Party may in such event, bid
for the purchase of such securities. Each Pledgor agrees that, to the extent
notice of sale shall be required by law and has not been waived by such Pledgor,
any requirement of reasonable notice shall be met if notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 11.02 of the Credit Agreement
at least ten Business Days before the time of such sale. The Administrative
Agent shall not be obligated to make any sale of Pledged Collateral of such
Pledgor regardless of notice of sale having been given. The Administrative Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
be unable or deem it impracticable to effect a public sale of all or any part of
the Pledged Shares or any of the securities constituting Pledged Collateral and
that the Administrative Agent may, therefore, determine to make one or more
private sales of any such Pledged Collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale may be at prices and on other terms less favorable than the
prices and other terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Administrative
Agent shall have no obligation to delay sale of any such Pledged Collateral for
the period of time necessary to permit the issuer of such Pledged Collateral to
register such Pledged Collateral for public sale under the Securities Act or
under applicable state securities laws. Each Pledgor further acknowledges and
agrees that any offer to sell such Pledged Collateral that has been publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933, as amended (the “Securities Act”)), notwithstanding that such sale may
not constitute a “public offering” under the Securities Act, and the
Administrative Agent may, in such event, bid for the purchase of such Pledged
Collateral.

(d) Retention of Pledged Collateral. To the extent permitted under applicable
law, in addition to the rights and remedies hereunder, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Pledged Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Pledged Collateral in
satisfaction of any Secured Obligations for any reason.

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Pledgors shall be jointly
and severally liable (subject to Section 24 hereof) for the deficiency, together
with interest thereon at the Default Rate, together with the reasonable and
documented costs of collection and attorneys’ fees and expenses. Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Pledgors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.

 

6



--------------------------------------------------------------------------------

9. Rights of the Administrative Agent.

(a) Power of Attorney. Each Pledgor hereby designates and appoints the
Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Pledgor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Pledged Collateral, all as the Administrative Agent may
deem reasonably appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

(v) to direct any parties liable for any payment in connection with any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

(viii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Pledge
Agreement and in order to fully consummate all of the transactions contemplated
therein;

(ix) to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may deem
reasonably appropriate;

(x) to vote for a shareholder or member resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Collateral into
the name of the Administrative Agent or one or more of the Secured Parties or
into the name of any transferee to whom the Pledged Collateral or any part
thereof may be sold pursuant to Section 8 hereof; and

(xi) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Pledged Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding (other than in respect of unasserted indemnification and expense
reimbursement obligations that survive the termination of this Pledge Agreement
or obligations and liabilities under any Swap Contract between any Loan Party
and any Swap Bank or any Treasury Management Agreement between any Loan Party
and any Treasury Management Bank, in each case, not yet due and payable) and
until all of the Commitments relating thereto shall have been terminated. The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Pledge Agreement, and shall not be
liable for any failure to do so or any delay in doing so. The Administrative
Agent shall not be liable for any act or omission or for any

 

7



--------------------------------------------------------------------------------

error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Pledged Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Pledged Collateral and any portion thereof to a
successor agent in accordance with the Credit Agreement, and the assignee shall
be entitled to all of the rights and remedies of the Administrative Agent under
this Pledge Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder and to account for all proceeds
thereof, the Administrative Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgors
shall be responsible for preservation of all rights in the Pledged Collateral,
and the Administrative Agent shall be relieved of all responsibility for the
Pledged Collateral upon surrendering it or tendering the surrender of it to the
Pledgors. The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property, which shall be no less
than the treatment employed by a reasonable and prudent agent in the industry,
it being understood that the Administrative Agent shall not have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Pledged
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against any parties with respect to any of the Pledged Collateral.

(d) Voting Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, each
Pledgor may exercise any and all voting and other consensual rights pertaining
to the Pledged Collateral of such Pledgor or any part thereof for any purpose
not inconsistent with the terms of this Pledge Agreement or the Credit
Agreement; and

(ii) Upon the occurrence and during the continuance of an Event of Default and
upon notice to Pledgors from the Administrative Agent, all rights of a Pledgor
to exercise the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to paragraph (i) of this subsection shall cease
and all such rights shall thereupon become vested in the Administrative Agent,
which shall then have the sole right to exercise such voting and other
consensual rights.

(e) Dividend Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends and distributions (other than stock dividends and other dividends and
distributions constituting Pledged Collateral addressed hereinabove) or interest
paid in respect of the Pledged Collateral to the extent they are allowed under
the Credit Agreement.

(ii) Upon the occurrence and during the continuance of an Event of Default:

(A) all rights of a Pledgor to receive the dividends, distributions and interest
payments that it would otherwise be authorized to receive and retain pursuant to
paragraph (i) of this subsection shall cease and all such rights shall thereupon
be vested in the Administrative Agent, which shall then have the sole right to
receive and hold as Pledged Collateral such dividends, distributions and
interest payments; and

(B) all dividends and interest payments that are received by a Pledgor contrary
to the provisions of paragraph (A) of this subsection shall be received in trust
for the benefit of the Administrative Agent,

 

8



--------------------------------------------------------------------------------

shall be segregated from other property or funds of such Pledgor, and shall be
forthwith paid over to the Administrative Agent as Pledged Collateral in the
exact form received, to be held by the Administrative Agent as Pledged
Collateral and as further collateral security for the Secured Obligations.

(f) Release of Pledged Collateral. The Administrative Agent may release any of
the Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted.

10. [Intentionally Omitted.]

11. Application of Proceeds. After the exercise of remedies provided for in
Section 9.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 9.02 of the Credit Agreement), any payments in respect of the Secured
Obligations and any proceeds of the Pledged Collateral, when received by the
Administrative Agent or any of the Secured Parties in cash or its equivalent,
will be applied in reduction of the Secured Obligations in the order set forth
in Section 9.03 of the Credit Agreement, and each Pledgor irrevocably waives the
right to direct the application of such payments and proceeds.

12. Continuing Agreement.

(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding (other than in respect of unasserted indemnification and
expense reimbursement obligations that survive the termination of this Pledge
Agreement or obligations and liabilities under any Swap Contract between any
Loan Party and any Swap Bank or any Treasury Management Agreement between any
Loan Party and any Treasury Management Bank, in each case, not yet due and
payable) and until all of the Commitments relating thereto have been terminated.
Upon payment or other satisfaction of all Secured Obligations (other than in
respect of unasserted indemnification and expense reimbursement obligations that
survive the termination of this Pledge Agreement or obligations and liabilities
under any Swap Contract between any Loan Party and any Swap Bank or any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank, in
each case, not yet due and payable) and termination of all Commitments relating
thereto, this Pledge Agreement and the liens and security interests of the
Administrative Agent hereunder shall be automatically terminated and the
Administrative Agent and the Secured Parties shall, upon the request and at the
expense of the Pledgors, forthwith release all of its liens and security
interests hereunder, shall return all certificates or instruments pledged
hereunder and all other Collateral in its possession and shall execute and
deliver all UCC termination statements and/or other documents reasonably
requested by the Pledgors evidencing such termination. Notwithstanding the
foregoing, all releases and indemnities provided hereunder shall survive
termination of this Pledge Agreement.

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all reasonable and documented costs and expenses
(including, without limitation, reasonable and documented attorneys’ fees and
disbursements) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.

13. Amendments and Waivers. This Pledge Agreement and the provisions hereof may
not be amended, waived, modified, changed, discharged or terminated except as
set forth in Section 11.01 of the Credit

 

9



--------------------------------------------------------------------------------

Agreement; provided that any update or revision to Schedule 2(a) hereof
delivered by any Pledgor shall not constitute an amendment for purposes of this
Section 13 or Section 11.01 of the Credit Agreement.

14. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns; provided, however, none of the Pledgors may
assign its rights or delegate its duties hereunder without the prior written
consent of the requisite Lenders under the Credit Agreement.

15. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

16. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

17. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Pledge Agreement.

18. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF RIGHT TO TRIAL
BY JURY. The terms of Sections 11.14 and 11.15 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

19. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

20. Entirety. This Pledge Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

21. Survival. All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by a Pledgor), or by
a guarantee, endorsement or property of any other Person, then to the maximum
extent permitted by applicable law the Administrative Agent shall have the right
to proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuance of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Parties under this Pledge Agreement, under any of the other Loan
Documents or under any other document relating to the Secured Obligations.

23. Joint and Several Obligations of Pledgors.

(a) Subject to subsection (c) of this Section 23, each of the Pledgors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Secured Parties, for the mutual

 

10



--------------------------------------------------------------------------------

benefit, directly and indirectly, of each of the Pledgors and in consideration
of the undertakings of each of the Pledgors to accept joint and several
liability for the obligations of each of them.

(b) Subject to subsection (c) of this Section 23, each of the Pledgors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Pledgors with respect to the payment and performance of all of the Secured
Obligations arising under this Pledge Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Pledgors without preferences or distinction
among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the documents relating to the Secured Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

25. Joinder. At any time after the date of this Pledge Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a joinder agreement in accordance with the terms of the
Credit Agreement. Immediately upon such execution and delivery of such joinder
agreement (and without any further action), each such additional Person will
become a party to this Pledge Agreement as an “Pledgor” and have all of the
rights and obligations of a Pledgor hereunder and this Pledge Agreement and the
schedules hereto shall be deemed amended by such joinder agreement.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

GRANTORS:

  THE PROVIDENCE SERVICE CORPORATION,   a Delaware corporation   By:  

/s/    Fletcher McCusker

  Name:  Fletcher McCusker   Title:    Chairman and CEO  

AMERICANWORK, INC.

  By:  

/s/    Fletcher McCusker

  Name:  Fletcher McCusker   Title:    Chairman/CEO  

A TO Z IN-HOME TUTORING LLC

ALPHACARE RESOURCES, INC.

CAMELOT CARE CENTERS, INC.

CHILDREN’S BEHAVIORAL HEALTH, INC.

CHOICES GROUP, INC.

DOCKSIDE SERVICES, INC

DRAWBRIDGES COUNSELING SERVICES, LLC

FAMILY-BASED STRATEGIES, INC.

FAMILY PRESERVATION SERVICES, INC.

FAMILY PRESERVATION SERVICES OF FLORIDA, INC.

FAMILY PRESERVATION SERVICES OF NORTH CAROLINA, INC.

FAMILY PRESERVATION SERVICES OF WASHINGTON, D.C., INC.

FAMILY PRESERVATION SERVICES OF WEST VIRGINIA, INC.

HEALTH TRANS, INC.

MAPLE STAR NEVADA

MAPLE STAR WASHINGTON, INC.

OASIS COMPREHENSIVE FOSTER CARE LLC

PROVADO TECHNOLOGIES, LLC

PROVIDENCE COMMUNITY CORRECTIONS, INC.

PROVIDENCE COMMUNITY SERVICES, INC.

PROVIDENCE COMMUNITY SERVICES, LLC

PROVIDENCE MANAGEMENT CORPORATION OF FLORIDA

PROVIDENCE OF ARIZONA, INC.

PROVIDENCE SERVICE CORPORATION OF DELAWARE

PROVIDENCE SERVICE CORPORATION OF MAINE

PROVIDENCE SERVICE CORPORATION OF NEW JERSEY, INC.

PROVIDENCE SERVICE CORPORATION OF OKLAHOMA

PROVIDENCE SERVICE CORPORATION OF TEXAS

RED TOP TRANSPORTATION, INC.

RIDE PLUS, LLC

TRANSITIONAL FAMILY SERVICES, INC.

W.D. MANAGEMENT, L.L.C

THE PROVIDENCE SERVICE CORPORATION

PLEDGE AGREEMENT



--------------------------------------------------------------------------------

By:

 

/s/    Craig A. Norris

Name:  Craig A. Norris

Title:    President

LOGISTICARE SOLUTIONS, LLC

By:

 

/s/    Herman M. Schwarz

Name:  Herman M. Schwarz

Title:    CEO

LOGISTICARE SOLUTIONS INDEPENDENT PRACTICE ASSOCIATION, LLC

By:

 

/s/    Herman M. Schwarz

Name:  Herman M. Schwarz

Title:    Manager

PROVIDENCE SERVICE CORPORATION OF ALABAMA

By:

 

/s/    Fletcher McCusker

Name:  Fletcher McCusker

Title:    President

RIO GRANDE MANAGEMENT COMPANY, L.L.C.

By:

 

/s/    Fletcher McCusker

Name:  Fletcher McCusker

Title:    CEO

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ Anthony W. Kell

Name: Anthony W. Kell

Title:  Assistant Vice President

THE PROVIDENCE SERVICE CORPORATION

PLEDGE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2(a)

EQUITY INTERESTS

 

Issuer   Jurisdiction
of
Formation  

Country

/Region

  Pledgor   Class of
Equity
Interests   %
Outstanding
Equity
Interests
Owned and
Pledged by
Pledgor2  

Equity
Interests

Outstanding
and
Pledged3

  Certificate
No(s).

0798576 B.C. Ltd.

  B.C. Canada   Canada   The Providence
Service Corporation   Common


Shares

  100% owned (only 65% are pledged and constitute Pledged Shares)   100 shares
owned (only 65 shares are pledged and constitute Pledged Shares)   1

A to Z In-Home Tutoring LLC

  Nevada   USA   The Providence
Service Corporation   Membership
Interest   100%   Sole Member LLC   Uncertificated

AlphaCare Resources, Inc.

  Georgia   USA   The Providence
Service Corporation   Common
Shares   100%   7,000   4

AmericanWork, Inc.

  Delaware   USA   The Providence
Service Corporation   Common
Shares   100%   3,750   8

Camelot Care Centers, Inc.

  Illinois   USA   The Providence
Service Corporation   Class A
Voting
Common
Shares   100%   4   A-4     USA   The Providence
Service Corporation   Class B
Voting
Common
Shares   100%   996   B-4

Children’s Behavioral Health, Inc.

  Pennsylvania   USA   The Providence
Service Corporation   Common
Shares   100%   1,000   2

Choices Group, Inc.

  Delaware   USA   The Providence
Service Corporation   Common
Shares   100%   100   3

Dockside Services, Inc

  Indiana,
Michigan   USA   The Providence
Service Corporation   Common
Shares   100%   100   1

Drawbridges Counseling Services, LLC

  Kentucky   USA   The Providence
Service Corporation   Membership
Interest   100%   Sole Member LLC   Uncertificated

 

2

Unless otherwise stated, 100% of the outstanding Equity Interests owned are
Pledged Shares.

3

Unless otherwise stated, all of the outstanding Equity Interests owned are
Pledged Shares.



--------------------------------------------------------------------------------

Issuer   Jurisdiction
of
Formation  

Country

/Region

  Pledgor   Class of
Equity
Interests   %
Outstanding
Equity
Interests
Owned and
Pledged by
Pledgor2  

Equity
Interests

Outstanding
and
Pledged3

  Certificate
No(s).

Family-Based Strategies, Inc. (f/k/a FamliSolutions, Inc.)

  Delaware   USA   The Providence
Service Corporation   Class A
Common
Shares   100%   84,700   1 through 14

Family Preservation Services, Inc.

  Virginia   USA   The Providence
Service Corporation   Common
Shares   100%   25,000   5

Family Preservation Services of Florida, Inc.

  Florida   USA   The Providence
Service Corporation   Common
Shares   100%   1,000   1

Family Preservation Services of North Carolina, Inc.

  North
Carolina   USA   The Providence
Service Corporation   Common
Shares   100%   1,000   1

Family Preservation Services of Washington, D.C., Inc.

  District of
Columbia   USA   The Providence
Service Corporation   Common
Shares   100%   1,000   1

Family Preservation Services of West Virginia, Inc.

  West
Virginia   USA   The Providence
Service Corporation   Common
Shares   100%   1,000   1

Health Trans, Inc.

  Delaware   USA   LogistiCare
Solutions, LLC   Common
Shares   100%   1,000   12

LogistiCare Solutions, LLC

  Delaware   USA   The Providence
Service Corporation   Membership
Interest   100%   Sole
Member
LLC   Uncertificated

LogistiCare Solutions Independent Practice Association, LLC

  New York   USA   LogistiCare
Solutions, LLC   Membership
Interest   100%   Sole
Member
LLC   Uncertificated

Maple Star Nevada

  Nevada   USA   The Providence
Service Corporation   Common
Shares   100%   2,000   5

Maple Star Washington, Inc.

  Washington   USA   The Providence
Service Corporation   Common
Shares   100%   100   1

Oasis Comprehensive Foster Care LLC

  Kentucky   USA   The Providence
Service Corporation   Membership
Interest   100%   Sole
Member
LLC   Uncertificated

Provado Technologies, LLC.

  Florida   USA   LogistiCare
Solutions, LLC   Common
Shares   100%   100   Uncertificated



--------------------------------------------------------------------------------

                Issuer   Jurisdiction
of
Formation  

Country

/Region

  Pledgor   Class of
Equity
Interests   %
Outstanding
Equity
Interests
Owned and
Pledged by
Pledgor2  

Equity
Interests

Outstanding
and
Pledged3

  Certificate
No(s).

Providence Community Corrections, Inc. (f/k/a Camelot Care Corporation)

  Delaware   USA   The Providence
Service Corporation   Common
Shares   100%   1,000   12

Providence Community Services, Inc. f/k/a Pottsville Behavioral Counseling
Group, Inc.

  Pennsylvania   USA   The Providence
Service Corporation   Common
Shares   100%   3,000   7

Providence Community Services, LLC (f/k/a Aspen MSO, LLC)

  Delaware   USA   The Providence
Service Corporation   Membership
Interest   100%   Sole Member
LLC   Uncertificated

Providence Management Corporation of Florida

  Florida   USA   The Providence
Service Corporation   Common
Shares   100%   1,000   1

Providence of Arizona, Inc.

  Arizona   USA   The Providence
Service Corporation   Common
Shares   100%   2,100   9

Providence Service Corporation of Alabama

  Alabama   USA   The Providence
Service Corporation   Common
Shares   100%   100   1

Providence Service Corporation of Delaware

  Delaware   USA   The Providence
Service Corporation   Common
Shares   100%   1,000   1

Providence Service Corporation of Maine

  Maine   USA   The Providence
Service Corporation   Common
Shares   100%   1,000   1

Providence Service Corporation of New Jersey, Inc.

  New Jersey   USA   The Providence
Service Corporation   Common
Shares   100%   2,500   1

Providence Service Corporation of Oklahoma

  Oklahoma   USA   The Providence
Service Corporation   Common
Shares   100%   1,000   1

Providence Service Corporation of Texas

  Texas   USA   The Providence
Service Corporation   Common
Shares   100%   1,000   CS-01

Red Top Transportation, Inc.

  Florida   USA   LogistiCare
Solutions, LLC   Common
Shares   100%   5,320   14

Ride Plus, LLC

  Delaware   USA   The Providence
Service Corporation   Membership
Interest   100%   Sole Member
LLC   Uncertificated

Rio Grande Management Company, L.L.C.

  Arizona   USA   The Providence
Service Corporation   Membership
Interest   100%   Sole Member
LLC   Uncertificated

Transitional Family Services Inc.

  Georgia   USA   The Providence
Service Corporation   Common
Shares   100%   9,500   4

W.D. Management, L.L.C.

  Missouri   USA   The Providence
Service Corporation   Membership
Interest   100%   Sole Member
LLC   Uncertificated



--------------------------------------------------------------------------------

EXHIBIT 4(a)

FORM OF IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following shares of capital stock of                             , a
                            corporation:

 

Number of Shares    Certificate Number

and irrevocably appoints                             its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

 

[HOLDER] By:  

 

Name:   Title: